IN THE SUPREME COURT OF THE STATE OF NEVADA


                      ISAAC ZIMMERMAN,                                         No. 85584
                                               Appellant,
                                  vs.                                               FILE
                      SPORTS CHALET, L.L.C.,
                                         Respondent.                                NOV 1 0 2U22
                                                                                    ELIV .Til A. BROWN
                                                                                 CLERK 0' EUPREMC COURT
                                           ORDER DISMISSING APPEAL
                                                                                     D   UTY CLERK
                                  This is a pro se appeal from a district court order denying
                      appellant's application for a default judgment.    Eighth Judicial District

                      Court, Clark County; Crystal Eller, Judge.
                                  Review of the notice of appeal and documents before this court
                      reveals a jurisdictional defect. This court "may only consider appeals
                      authorized by statute or court rule." Brown v. MHC Stagecoach, LLC, 129
                      Nev. 343, 345, 301 P.3d 850, 851 (2013). No statute or court rule allows an
                      appeal from a district court order denying an application for a default
                      judgment. Accordingly, this court lacks jurisdiction to consider this appeal
                      and
                                  ORDERS this appeal DISMISSED.'



                                                                  •     , J.
                                                       ---v   r
                                              Cadish


                                                                                              , Sr. J.
                      Pickering



                           'The Honorable Mark Gibbons, Senior Justice, participated in this
                      matter under a general order of assignment.
SUPREME COURT
        OF
     NEVADA


10) 1947A    caar-,
                     cc:   Hon. Crystal Eller, District Judge
                           Isaac Zirnmerman
                           Rogers, Mastrangelo, Carvalho & Mitchell, Ltd.
                           Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                         2
(01 1947A    ailDp